UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7938


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LA BARBRA JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:10-cr-00085-JRS-2)


Submitted:   March 8, 2013                 Decided:   April 3, 2013


Before NIEMEYER, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


La Barbra Jones,     Appellant Pro Se.   Richard Daniel Cooke,
Assistant United     States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            La   Barbra    Jones     appeals    the   district    court’s    order

denying her motion to amend her sentencing and restitution.                     We

have     reviewed   the     record     and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Jones, No. 3:10-cr-00085-JRS-2 (E.D.

Va. Oct. 22, 2012).             We deny Jones’ motion to reconsider our

earlier order denying her motion for bail or release pending

appeal and dispense with oral argument because the facts and

legal    contentions     are     adequately    presented     in   the   materials

before    this   court    and    argument    would    not   aid   the   decisional

process.

                                                                          AFFIRMED




                                        2